DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2019 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 filed on October 30, 2019 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Disposition of Claims
     Claims 1-9 are pending in this application.
     Claims 1-9 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, the limitation “…a shared base made of resin, formed into a flange-shape that intersects with a flow direction of air in the sleeve main bodies…” renders the claim undefined as it is not well understood and/or is confusing how the flange-shape base “intersects with a flow direction of air” in the sleeve main bodies.
	However, what the Examiner understand in view of Applicant’s written description and drawings is that the shared base is located in a “plane area” that intersect with a flow direction of air.
	Accordingly, in order to advance prosecution, the Examiner will interpret and read said limitation as “…a shared base made of resin, formed into a flange-shape, is located in a plane area that intersects with a flow direction of air in the sleeve main bodies…” as this is consistent with Applicant’s Scope of the Present Invention.

Claims 2-9 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base independent claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG – (US 2011/0162611 A1), in view of Mori – (US 2004/0079348 A1).

With regard to claim 1, ZHANG (Annotated Figures 1-2 below) discloses a multi-cylinder internal combustion engine, comprising:
a cylinder head (18) having intake ports (20);
an intake manifold (14) connected to the intake ports (20), the intake manifold (14) having a flange-shaped joint portion (701) at openings thereof, and
a sleeve structure (24), comprising:
a shared base (720
wherein the flange-shaped joint portion (701) is fixed to the cylinder head (18) by sandwiching the shared base (720) between the flange-shaped joint portion (701) and the cylinder head (18) and screwed together (screwed via bolts 750).


    PNG
    media_image1.png
    708
    1382
    media_image1.png
    Greyscale

ZHANG Annotated Figures 1-2

But ZHANG does not disclosed “…a plurality of sleeve main bodies made of resin and inserted respectively into the intake ports so as to be attached thereto by fitting; and the shared base made of resin, formed into a flange-shape, is located in a plane area that intersects with a flow direction of air in the sleeve main bodies, provided on one end of the plurality of sleeve main bodies…”.

Mori (Figs. 1-3) discloses a sleeve/plate structure (3) made of resin as described below:
a plurality of sleeve main bodies (10) made of resin and inserted respectively into the intake ports of intake tube portions (1) so as to be attached thereto by fitting (Mori [0031]); and a shared base (3a) made of resin, formed into a flange-shape, is located in plane area that 10) (Mori Fig. 3:  [0032]), provided on one end of the plurality of sleeve main bodies (Mori [0029]).

Further on, it is noted that Mori’s sleeve main bodies (10) as described above (Figs. 1-2) are fitted/attached into the intake ports of intake tube portions (1) [0029; 0031] within the intake manifold not on the intake ports within the cylinder head.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to change the orientation/alignment/location and have Mori’s sleeve main bodies (10) fitted/attached into the intake ports within the cylinder head, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Still further, said modification of orientation/alignment/location will not destroy the purpose of said sleeve main bodies which is to help in the alignment of parts (i.e. intake manifold, cylinder head and intermediate sleeves/plates) during the installation/mounting process of said parts and reduce assembly time in order to enhance productivity (Mori [0042; 0045], [0047-0048]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intake manifold sleeve structure of ZHANG incorporating the sleeve main bodies as taught by Mori for helping in the alignment of parts (i.e. intake manifold, cylinder head and intermediate sleeves/plates) during the installation/mounting process of said parts and reduce assembly time in order to enhance productivity (Mori [0042; 0045], [0047-0048]).

With regard to claim 2, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1, and further on Mori also discloses:
wherein the sleeve main bodies and the shared base  are molded by the resin and exhibit lower thermal conductivity than the cylinder head (Mori [0031], [0041]).

With regard to claim 3, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1, and further on ZHANG in view of Mori also discloses: 
wherein the sleeve main bodies and the shared base are molded integrally in advance [Mori Fig. 3: (3, 3a, 10)].
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e intake manifold, does not depend on its method of production, i.e. “molded integrally in advance”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claim 4, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1.
But ZHANG in view of Mori does not explicitly discloses also discloses “…wherein the sleeve main bodies are fixed to the shared base in advance by auxiliary bolts…”.
the sleeve main bodies fixed to the shared base in advance by auxiliary bolts since the Examiner takes Official Notice of the equivalence of having:
 a) 2 elements molded integrally and/or having  
 b) 2 elements fixed/attached by auxiliary bolts 
For their use in the manufacturing process art and the selection of any of these known equivalents methods of manufacturing to modify ZHANG in view of Mori would be within the level of ordinary skill in the art.

With regard to claim 5, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1, and further on Mori (Fig. 3) also discloses:
wherein a positioning mechanism (snap pins 29) is provided between the shared base and the cylinder head (Mori [0042]).

With regard to claim 6, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 5, and further on Mori (Fig. 3) also discloses: 
wherein the positioning mechanism (snap pins 29) is constituted by a projection formed on the shared base, and an engagement hole that is formed in the cylinder head and engaged to the projection (Mori [0042]).

With regard to claim 7, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1, and further on ZHANG
wherein the sleeve structure (24) is fixed to the cylinder head (18) by a bolt (750) passed through the shared base (720), a bolt hole is formed in the shared base (720), and the bolt (750) is passed through the shared base (720) via a collar fitted to the bolt hole.

With regard to claim 8, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 7, and further on ZHANG also discloses: 
wherein the collar includes a flange portion that is exposed to an outer side of the shared base (720) opposite the intake manifold (14), and an annular projection is formed on the shared base (720) in a position opposing the joint portion.

With regard to claim 9, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 8, and further on ZHANG also discloses: 
wherein a through-hole for a bolt is formed in the flange- shaped joint portion (701), and a separate collar is inserted into the through-hole such that one end thereof contacts the flange portion and another end thereof contacts a head portion of the bolt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0238330 A1 – MATSUZAKI et al.
US 2009/0241886 A1 – Y. KAMEDA
US 2008/0178831 A1 – S. ENOKIDA
US 2007/0199535 A1 – Shinada et al.
US 2006/0037575 A1 – Enokida et al.
US 2005/0039730 A1 – Nishida et al.
US 2012/0247415 A1 – Kim et al.
US 5,875,758 A – S. Fujita
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747